DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Eligibility Analysis, Step 1
Regarding claims 1-20, the claims are each directed to one of the four statutory categories of invention.  As such, the analysis proceeds to Step 2. The 2019 Patent Subject Matter Eligibility Guidance (“2019 PEG”) sets forth a revised Step 2A analysis which includes a two-prong inquiry.  
Eligibility Analysis, Step 2A Prong One
Prong one consists of determining if the claims recite a judicial exception, which includes abstract ideas, laws of nature, and natural phenomenon.  Groupings of abstract ideas may include mathematical concepts, mental processes, and certain methods of organizing human activity.  Here, representative independent claim 1 recites limitations relating to controlling submission of orders for two financial instruments in order to achieve a financial risk profile desired by a trade, and more specifically:
1. (currently amended) A method, comprising:
computing, by one or more computers, a value representative of a first yield for a first instrument, the first instrument being a derivative of an underlying financial instrument, the first instrument being a non-fixed-income instrument;
computing, by the one or more computers, a value of a second yield of a second instrument; 
causing, by the one or more computers, over a communication network, display, on a display screen of a display of a network computing device, of the first yield value and the second yield value;
receiving, by the one or more computers, over the communication network from the network computing device, a spread in yield between the first instrument and the second instruments and timing control information for entering a balancing market order when there is an execution of the first instrument or the second instrument, in which the spread in yield and the timing control information are specified by a user of the network computing device via a graphical user interface of the display,
in which the timing control information indicates to enter the balancing market order as promptly as latency of a computer including instructions executable by the one or more computers to perform the method and latency of an automated traded exchange will allow, when an execution of the first instrument or the second instrument is determined; and
automatically responsive to receiving the spread in yield and the timing control information:
controlling, by the one or more computers, automated submission of trading orders, over the communication network, to the automated trading exchange, the trading orders to trade at least one of the first instrument and the second instrument based in part on at least one of:
comparing, by the one or more computers, the first yield value with the second yield value, or
comparing, by the one or more computers, a differential of the first yield value over change in market interest rates against a differential of the second yield value over change in market interest rates, and
the automated submission of trading orders over the communication network to the automated trading exchange being controlled to balance sizes of positions in the first instrument and the second instrument to achieve a financial risk profile desired by a trader as the user of the network computing device,
in which the controlling the automated submission of trading orders over the communication network includes, in real time:
receiving, over the communication network, real time current market data including real time order execution information,
monitoring the real time order execution information to determine when one instrument of the first instrument and the second instrument is executed, and
automatically responsive to a determination that the one instrument is executed, controlling, over the communication network, immediately entering the other instrument of the first instrument and the second instrument at the automated trading exchange in accordance with the timing control information.
The steps delineated in bold above describe a fundamental economic practice, commercial interactions, and managing interactions between people, and therefore a certain method of organizing human activity.  These steps also describe a mental process, as the trading concepts may be performed in the human mind.  Here, the limitations, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitation by a human analog but for the recitation of generic computer components.  That is, other than the recitation of “one or more computers”, “display”, “communication network”, and “network computing device” nothing in the  an abstract idea under prong one.  The analysis proceeds to Step 2A Prong Two.
Eligibility Analysis, Step 2A Prong Two
Prong two consists of determining whether the claim recites additional elements that integrate the judicial exception into a practical application.  The claim recites the following additional elements: 
“one or more computers” which performs the steps relating to computing values of the yields, sending the yield values, receiving a spread in yield from the user network computing device; comparing values; and automatically submitting orders to balance sizes of positions.   The computer is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of sending, receiving, and processing data.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.
“user device” which displays data, and allows the user to receive and send data.  Again, the computer is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of sending, receiving, processing, and displaying data.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.
The additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components.  They do not integrate the judicial exception into a 
Eligibility Analysis, Step 2B
Step 2B consists of determining whether the claim provides an inventive concept by considering whether the additional elements go beyond what is well-understood, routine, and conventional activity.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106; see also USPTO: July 2015 Update: Subject Matter Eligibility):
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added));

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”);

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

In the case of the instant claims, the generic application of the computing devices similarly does not make the invention patent-eligible.  Note that the disclosure recites general computer products 
Moreover, the specification does not contribute any technically-specific computer algorithm or code, but rather merely states that the claimed steps may be performed by the generic modules with the expectation that one of ordinary skill in the art would be capable of implementation without further instruction. The use of computing devices in this manner is merely what computers do, ie. performing repetitive calculations, receiving, processing, and storing data, and automating mental tasks, and does not change the analysis.  Whilst the implementation of such a solution may include the use of generic technical features, these merely serve their well-understood functions as would be recognized by one of ordinary skill in the art in the technical field under consideration.  As such, the claims' invocation of the computer merely amounts to the limiting of the use of the abstract idea to a particular technological environment.
Here, the involvement of the generic computer products does not amount to significantly more than the abstract idea because the mere recitation of a generic computer cannot transform a patent-eligible abstract idea into a patent-eligible invention.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to 
As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional elements are recited at a high level of generality, as discussed above.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Independent claim 13 recites substantially similar limitations as representative claim 1 and is rejected accordingly. Dependent claims 2-12 and 14-20 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).


Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive.
Rejections under 35 U.S.C. 101
Step 2A, Prong One
Regarding representative claim 1, Applicant argues that the claims do not recite an abstract idea under Step 2A Prong One of the current framework for determining eligibility (2019 PEG).  More specifically, Applicant argues that none of the claims are directed to a “mental process” (see Remarks, pg. 2).  
The argument is not persuasive. Step 2A Prong One involves determining whether the claims “recite” a judicial exception, which includes abstract ideas.  The determination of whether the claim is “directed to” the abstract idea, which includes both “certain methods of organizing activity” and “mental processes”, involves further analysis Step 2A Prong Two.  Under Prong Two, if the exception is not integrated into a practical application, then the claim is “directed to” the exception.  In regards to Prong One, Examiner maintains that the claims, through the recitations delineated in the rejection relating to controlling submission of orders for two financial instruments in order to achieve a financial risk profile desired by a trade, recite both “certain methods of organizing human activity” and “mental processes”.
Applicant further argues that one cannot mentally cause a first computer (“the one or more computers”) to cause an action in a second computer (“a network computing device”).  Nor can one utilize an automated trading exchange mentally (see Remarks, pg. 2).  
The argument is not persuasive.  The rejection identifies the said computer components as “additional elements” to be considered in Step 2A Prong Two and never contends that performing the actions by the devices may be performed by a human, but only states that the human analog method is 
Step 2A Prong Two
Regarding representative claim 1, Applicant argues that the features relating to the use of multiple computing devices offer a technical improvement because through “enabling collaborative processing of data”.  Applicant further argues that this is evidenced, for example, by the first and second yields being computed by the one or more computers, and other features, such as the one or more computers causing, over a communication network, display on a display screen of a network computing device of those yield values.  Applicant argues that this offloads a computation burden from the network computing device, and provides a technical benefit (see Remarks, pp. 3-4).  
The argument is not persuasive.  In determining whether a claim integrates a judicial exception into a practical application, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field.  This has also been referred to as a technological solution to a technological problem. In making this determination, the specification must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  For example, the specification could identify a technical problem and explain how the specification provides a technical solution.  Besides the general statement of “enabling collaborative processing of data by one or more computers or digital processing systems” and recitation that computations may be done by “computer(s)”, Applicant’s specification does not describe any technical problem relating to computational load nor does it offer a technical explanation as to how to implement the invention to address this problem in the specification.  
Applicant further argues that the “timing control information” features described  above provide for latency minimizataion, which provides a technical solution to the technical problem of 
The argument is not persuasive.  Again, the specification does not describe any technical problem relating to trading latency nor does it offer a technical solution to address such a problem.  Here, any reduction of trading latency is a result of the automatic trading resulting from the generic use of known “spreader” trading tools.  For example, it is widely appreciated that using such a tool to automatically submit a trade order when conditions are met will result in entry of the order “as promptly as latency of a computer application … and latency of an automated trading exchange will allow”.  Likewise, the specification does not describe any technical problem relating to graphical user interfaces nor does it offer a technical solution to address such a problem.  The specification merely describes admittedly known “spreader” trading tools.
The specification does not identify any technical solution to a technical problem (including an improved user interfaces), but, rather, merely identifies using known technology as a tool for implementing a possibly novel trading strategy.  This amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); and generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  As such, the claim limitations are not indicative of integration into a practical application.
Step 2B
Regarding representative claim 1, Applicant further argues that the claims recite “significantly more” than the alleged abstract idea.  More specifically, Applicant argues that at least the timing control information and collaborative data processing features discussed in relation to Step 2A provide significantly more than the abstract idea (see Remarks, pp. 5-6).

Applicant argues that neither the “EccoSpreader” tool nor Kemp (US 2003/0200167 describes Applicant’s timing control information.  However, Examiner disagrees.  As stated in the prior Office Action, EccoSpreader discloses the claimed features relating to real-time trading, latency minimization, and timing control information (see pg. 6, “Fast Balance” option enters balancing order before canceling the active working order).  Further, Kemp (US 2003/0200167 A1) describes detailed features of another exemplary “spreader” trading tool known at the time of invention.  This spreader tool has configuration information on whether to delete old orders and enter new orders or use cancel/replace orders, and as such, discloses the claimed features related to the timing control information as well.  Applicant argues that Kemp does not disclose “timing control information”.  However “timing control information”, subject to broadest reasonable interpretation, covers the user-specified configuration of using an immediate cancel/replace order vs. deleting old orders and entering in new orders (see para. 0036, 0157, “Use Cancel/Replace rather than Change”).  In both cases, the user has the option to enter orders before canceling active orders, ie. entering orders “as fast as latency of a computer application … and latency of an automated trading exchange will allow”.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/ERIC T WONG/Primary Examiner, Art Unit 3692                                                                                                                                                                                                        

February 23, 2021